department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date tl-n-2533-01 cc psi uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm fs li from associate chief_counsel cc psi subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-2533-01 agreement agreement bank p bank q corp w corp x corp y corp z date date date date date date date date lease lease lease m n partnership period period period period sub a sub b taxpayer year year a b c d e f g h i k m n p tl-n-2533-01 q r s t u v w x z aa bb cc dd ee ff gg hh ii kk mm nn pp qq rr issue sec_1 whether a series of prearranged transactions entered into by taxpayer resulting in claimed rental deductions on lease and lease covering the same equipment for the same years should be disallowed because they lacked economic_substance and had no business_purpose whether the service may allocate rental deductions claimed by taxpayer to partnership under the authority of sec_482 if the transaction is held to have economic_substance and the transfer from partnership to sub b is held to qualify under sec_351 may the service challenge the rental deductions on the grounds that any payments of the rent obligation sub b assumed from partnership would be capital expenses of sub b tl-n-2533-01 if the transfer of the sub b stock to partnership in exchange for certain property does not qualify as a valid sec_351 transaction are there any additional adjustments that should be made and if not should the issue be raised in the rar if it could have an effect on another taxpayer whether the service can take the position that the accuracy related penalty provided by sec_6662 applies to deficiencies that result from disallowing the rental deductions claimed by taxpayer conclusion sec_1 the deductions claimed by taxpayer under lease amortized prepaid rent and lease current rental payments covering the same equipment for the same years should be disallowed because they arise from a series of prearranged transactions that lack economic_substance and nontax business_purpose sec_482 potentially applies to taxpayer and the other parties to this transaction because the participants appear to have acted in concert pursuant to a common plan to shift multiple rental deductions to taxpayer they should be treated as part of the same controlled_group for purposes of applying sec_482 accordingly sec_482 may be applied to reallocate the rental deductions away from taxpayer to prevent the evasion of taxes and to clearly reflect the income of the participants if the transaction is held to have economic_substance and the transfer from partnership to sub b is held to qualify under sec_351 the service may challenge the rental deductions both on the grounds that any payments of the rent obligation sub b assumed from partnership were capital expenses of sub b and on the grounds that such payments were not expenses ordinarily or customarily expended in a trade_or_business the transfer of the sub b stock to partnership in exchange for certain property does not qualify as a valid sec_351 transaction though disallowing the sec_351 transaction will have no effect on taxpayer the issue should be raised because of the potential impact it could have regarding corp z we have no additional theories under which there would be adjustments with respect to taxpayer if sec_351 did not apply the accuracy related penalty under sec_6662 applies to deficiencies that result from disallowing the rental deductions claimed by taxpayer tl-n-2533-01 facts for the periods at issue taxpayer filed a consolidated_income_tax_return which included sub a and sub b as wholly-owned subsidiaries of taxpayer taxpayer and sub a are engaged in commercial trucking sub b’s only function is or was to make lease payments between date sec_1 and there was a series of related transactions for the sale_and_leaseback of certain tractors and trailers which sub a acquired and placed_in_service in year sec_1 and see notice_95_53 1995_2_cb_334 describing lease_stripping transactions and stating the service’s intention to challenge the tax benefits arising from them current information indicates that sub a paid dollar_figurea for the tractors and trailers all dollar and percentage figures in this letter are approximations as of date sub a had more than dollar_figureb in liens on the equipment in year or certain individuals contacted taxpayer to propose the related sale leaseback transactions according to taxpayer the individuals either did not provide taxpayer with promotional materials or taxpayer did not retain them taxpayer claims that no law firm assisted the company in putting the deal together the company asserts that a regional accounting firm provided the company with its only outside professional assistance the accounting firm reviewed the lease agreements and advised taxpayer as to proper financial statement presentation and gaap accounting treatment for the leases taxpayer’s accounting personnel analyzed the economic benefits and risks associated with the transactions for taxpayer’s senior management the related sale leaseback transactions had several steps including three sale leasebacks of the same equipment and a purported sec_351 transaction contributing certain sale leaseback rights and obligations to sub b the parties to the transactions were the partnership corp x corp y taxpayer sub a and sub b while the transactions had a number of convoluted steps the net effect appears to have been an equipment sale leaseback between sub a and corp y date transactions a sub a partnership transactions sub a and partnership entered into a sale leaseback_transaction on date covering sub a’s tractors and trailers sub a agreed to sell the tractors and trailers to partnership for dollar_figurec in cash partnership purchase agreement which was financed with a loan from corp y for the entire amount partnership gave corp y a secured promissory note bearing d interest and maturing in two months any prepayments of rent under a date tl-n-2533-01 lease of the equipment to sub a lease discussed below had to be applied to the note balance m a limited_partnership held a e interest in partnership n a tax-exempt_entity held a f interest in m thus almost all of partnership’s income flowed through to a tax exempt entity on date partnership agreed to lease the purchased equipment back to sub a for an initial term plus renewal options lease the initial term for the tractors was through date with a renewal term option through date the initial term for the trailers was through date with renewal term options through date during the initial terms sub a was to pay dollar_figureg per month for the tractors h of cost and dollar_figurei per month for the trailers k of cost the rent for the renewal terms was fair rental value if sub a exercised the renewal options it had the right to purchase any of the leased equipment for fair_market_value all operating_expenses for the equipment were borne by sub a though lease had no specific provision for rent prepayments partnership offered to allow sub a to prepay the rent both for the tractors and the trailers for the initial terms of the lease sub a accepted the offer and paid partnership dollar_figurem days after entering into the lease as required by the partnership promissory note to corp y partnership used the entire amount of the prepayment to pay part of the corp y debt after which the balance on the note was dollar_figuren b partnership corp x transactions also on date partnership entered into three related transactions with corp x first partnership agreed to sell the tractors and trailers to corp x and to assign to corp x all of its rights under lease corp x purchase agreement the sale and assignment were subject_to sub a’s rights under lease and corp y’s secured interest in lease and the equipment the total purchase_price was dollar_figurec payable through corp x’s execution of two promissory notes one note was for dollar_figurep at q interest payable in r monthly installments equaling the rent required by the date lease between partnership and corp x lease discussed below the other corp x note was for dollar_figures payable without interest with a t-day term both notes required principal and interest prepayments if corp x received prepaid rent under lease or cash from the sale of the collateral the first note prohibited all other note prepayments second corp x agreed to lease the same equipment back to partnership lease for purposes of this fsa it is assumed that the terms of lease track a later amended and restated lease lease discussed below entered into on date between corp y and sub b thus lease had a term of u months through tl-n-2533-01 date for the tractors and r months through date for the trailers the monthly rental was based on v of the cost for the tractors and w of the cost for the trailers lease 2's term for the tractors expired one year after lease 1’s initial lease_term lease 2's term for the trailers expired two years after lease 1’s initial lease_term if sub a exercised all renewal terms contained in lease the terms under lease expired at the same time as those under lease lease had a terminal rent adjustment clause which apparently was designed to satisfy the requirements of sec_7701 at the end of the respective lease terms for the tractors and the trailers partnership had the right to purchase all the vehicles at fair_market_value if partnership did not purchase the equipment it was to be sold to third parties if the sales_price for the equipment exceeded x of corp x’s cost for the tractors or z of its cost for the trailers partnership was to receive the excess as a downward adjustment to its rental obligations if the sales_price for the equipment was less than x of corp x’s cost for the tractors or z of its cost for the trailers partnership was to pay the difference to corp x as an upward adjustment to its rental obligations third corp x assigned back to partnership all of corp x’s rights as lessor under lease including the rights to accrued but unpaid rent lease assignment finally on date the parties entered into two agency agreements under agreement bank p was appointed to act as agent for sub a partnership and corp x in holding record title to the tractors and trailers under agreement bank q was appointed to act as agent and nominee for corp x corp y partnership and sub a in holding security interests in the tractors and trailers thus the parties were able to enter into multiple sales and to transfer security interests without changing the identity of the recorded owner or the secured party on the certificates of title to the equipment date transactions a sub b stock subscription on date in a transaction designed to qualify under sec_351 partnership acquired aa shares of preferred_stock in sub b senior to sub b common_stock as to dividends and liquidation preferences these shares had no voting rights and were redeemable at the option of the holder any time on or after date in exchange partnership assigned to sub b certain rights and sub b assumed certain obligations tl-n-2533-01 as part of the purported sec_351 transaction taxpayer transferred dollar_figurebb to sub b in exchange for cc additional sub b common shares the sole purpose of this appears to have been to meet the control requirements of sec_351 b assignment and assumption_agreement in the purported sec_351 transaction partnership contributed to sub b rights obtained and obligations assumed in various transactions described above assignment and assumption_agreement the assignment of rights and the assumption of obligations include a b c d e f g partnership’s residual rights to the equipment under lease partnership’s right to receive the rent under lease during the renewal terms sub b’s assumption of partnership’s remaining dollar_figuren principal obligation under the corp y promissory note plus unpaid interest partnership’s right to receive payments under the dollar_figurec in promissory notes issued by corp x partnership’s right to use the equipment during lease 2's term and sub b’s assumption of partnership’s obligation to pay rent under lease sub b’s assumption of partnership’s liability for unpaid promoter fees and transaction expenses partnership’s lease rights had nominal value at best partnership already sold any residual rights to the equipment to corp x further sub a had no reason to exercise the lease renewal options the lease terms already covered the lease renewal periods further lease permitted sub a to acquire the equipment only at fair_market_value rather than at some discounted price thus sub b obtained little by acquiring partnership’s lease rights at the same time sub b assumed liability for the principal balance and unpaid interest on partnership’s corp y note plus liability for the partnership’s unpaid promoter fees and transaction expenses totaling dollar_figuredd in assumed_liabilities the rights and obligations sub b acquired with respect to the corp x notes and lease do not appear to overcome the assumed_liabilities while sub b acquired rights to dollar_figurec in note payments from corp x the vast majority of these payments were to be absorbed by the lease rental obligation corp x gave two notes to partnership a dollar_figures note due in t days and a dollar_figurep note due in installments the installment note payments are equal to and payable at the same time as the lease rental payments thus the obligations sub b assumed in the purported sec_351 transaction exceeded the rights it obtained by dollar_figureee dollar_figuredd in obligations less the dollar_figures corp x note payment tl-n-2533-01 the only possible way to overcome this deficit was through the terminable rent adjustment clause in lease if the residual_value of the tractors and trailers at lease termination exceeded x and z of cost respectively sub b could recoup some of the assumed_liabilities it is unclear whether sub b realistically could have overcome this deficit based on the market in year date transactions a corp x corp y transactions on date corp x agreed to sell the equipment to corp y and to assign all of its rights in the lease to corp y corp y purchase agreement for dollar_figureff representing the outstanding balances on the corp x notes issued to partnership sub b acquired these notes in the date purported sec_351 transaction as required by the corp y purchase agreement the sale proceeds were used to pay off the corp x notes on date b sub b corp y transactions at the same time sub b and corp y entered into a lease agreement intended to replace lease lease lease contained substantially the same terms as lease with the only real changes being the substitution of corp y as lessor and sub b as the lessee lease had a lease_term through date for the tractors and through date for the trailers with monthly rental payments of dollar_figuregg and dollar_figurehh respectively lease had a terminal_rental_adjustment_clause identical to lease at the end of the respective lease terms for the tractors and trailers sub b had the right to purchase the vehicles at fair_market_value if sub b did not purchase the equipment it was to be sold to third parties if the sales_price for the equipment exceeded x of corp y’s cost for the tractors or z of its cost for the trailers sub b was to receive the excess as a downward adjustment to its rental obligations if the sales_price for the equipment was less than x of corp y’s cost for the tractors or z of its cost for the trailers sub b was required to pay the difference to corp y as an upward adjustment to its lease rental obligations taxpayer guaranteed sub b’s performance under lease as part of the same transaction sub a and corp y agreed that lease was subject and subordinate to lease subordination agreement the subordination was to have the same effect as if lease had been executed before lease all of sub a’s rights in the equipment were subordinated to those of corp y tl-n-2533-01 sub a return and examination positions on taxpayer’s consolidated_return sub a capitalized the dollar_figurem in lease prepaid rent and amortized and deducted the cost over the initial lease terms sub a apparently exercised its renewal rights under lease during the lease renewal terms sub a continued to deduct on a current basis the lease rent paid sub b reported these amounts as income the lease renewal term for tractors covered only the current examination cycle the lease renewal term for trailers did not begin until a later examination cycle sub a’s rental deductions under lease and sub b’s rental income under lease during the renewal periods cancel each other out on taxpayer’s consolidated_return sub b also paid and claimed a deduction for the lease rent paid to corp y during the current examination cycle as a result taxpayer consolidated_return claimed two rent deductions for the same equipment one under lease and the other under lease exam is currently auditing the consolidated_returns for period sec_1 and exam issued a form_5701 to taxpayer proposing to disallow the lease prepaid lease amortization the form_5701 does not adjust either the lease renewal term rent deductions or the lease rental deductions for amounts paid to corp y exam has not yet decided whether to assert penalties against taxpayer and the other members of the consolidated_group taxpayer has three basic responses to the form_5701 first taxpayer claims the transactions are not governed by proposed sec_1 l -2 taxpayer asserts that no significant element of the transactions was entered into or undertaken after date we agree that the proposed_regulations would not apply to the subject transactions second taxpayer asserts that sub a’s sole purpose for entering into the transactions was for economic gain according to taxpayer its initial economic analysis indicated that sub a would save dollar_figureii by entering into the transactions taxpayer has not supplied this initial analysis to the government the projected savings were supposedly based upon interest rates and fair values of similar equipment existing immediately prior to the execution of the sale leaseback third taxpayer contends that penalties are inappropriate because sub a received information from the promoters or counsel for the promoters indicating that notice_95_53 was invalid or inapplicable to the transactions to support its claim of a business_purpose taxpayer points to rent adjustments for certain tractors under the terminal rental clause of lease in period sub a exercised its purchase option and sold some tractors to corp w at a gain of dollar_figurekk in period sub a exercised the option for the remaining tractors and sold the equipment to navistar at a gain of dollar_figuremm this represents a dollar_figurenn tl-n-2533-01 reduction of its lease rent obligations it is unclear whether sub a reported these amounts as gains from the sale of equipment or as a reduction to rental deductions taxpayer also supplied some figures claiming an additional dollar_figurepp in potential gains from exercising its option on trailers it is unclear how sub a reached these figures since the lease term for the trailers does not expire until date to avoid the penalties taxpayer relies on a portion of a legal opinion that appears to come from the promoter or counsel for the promoter the document is missing the first six pages and the signature page it is unclear to whom the opinion is addressed or on what facts the opinion is based the portion given to exam analyzes and questions the validity of notice_95_53 we do not know when taxpayer received the document law and analysis issue a transaction entered into solely to reduce taxes and with no economic or commercial objective to support it is a sham and is without effect for federal_income_tax purposes 64_tc_752 aff’d 544_f2d_1045 9th cir 752_f2d_89 4th cir 435_us_561 nicole rose corp v commissioner 117_tc_27 if a transaction is treated as a sham the form of the transaction is disregarded and the proper tax treatment of the parties to the transaction is determined to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved by tax reduction if a taxpayer seeks to claim tax benefits not intended by congress and by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance applies 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated tl-n-2533-01 in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha supra acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir 81_tc_184 aff’d in part and rev’d in part 752_f2d_89 4th cir these are not two separate inquiries but rather interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite see also notice_95_53 1995_2_cb_334 all of the facts and circumstances surrounding the transactions must be considered no single factor will be determinative courts will respect the taxpayer’s characterization of the transactions if there is a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped primarily by tax_avoidance features that have meaningless labels attached see frank lyon co u s pincite casebeer supra the service was successful in showing that a series of prearranged transactions involving the purchase and sale of debt instruments in an attempt to shift accelerated installment_sale gain to a tax-neutral partner and manufacture a loss for another partner lacked economic_substance acm partnership f 3d pincite in acm partnership the commissioner argued that the purchase and sale of debt instruments were prearranged and predetermined devoid of economic_substance and lacking in economic reality the court found that the taxpayer desired to take advantage of a loss that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws according to the court the tax law requires that the intended transactions have economic_substance separate and distinct from economic benefit achieved primarily by tax reduction the court held that the transaction lacked economic_substance and therefore that the taxpayer was not entitled to the claimed deductions thus the court will disregard a series of otherwise legitimate transactions where the commissioner is able to show that the facts when viewed as a whole have no economic_substance see revrul_99_14 1999_13_irb_3 tl-n-2533-01 because lease-in lease-out transactions have no economic_substance a u s taxpayer may not take deductions for rent or interest_paid or incurred in connection with a transaction see also 113_tc_254 aff’d 254_f3d_1313 11th cir but cf ups of am inc v commissioner 254_f3d_1014 11th cir rev’g tcmemo_1999_268 in ups of am inc v commissioner supra the eleventh circuit reversed the tax_court finding that the restructuring by ups of certain insurance premiums in the context of an ongoing viable business had both real economic effects and a business_purpose according to the court setting up a transaction with tax planning in mind is permissible as long as there is a bona_fide profit-seeking business_purpose unlike the transactions in acm partnership as well as those in the instant case the ups restructuring was part of its business while the profit potential or economic risk relative to the expected tax_benefit necessary to meet the objective economic_substance test has not been quantified a reasonable prospect or possibility for profit is required see horn f 2d pincite n rice's toyota world inc t c pincite nominal profit potential does not imbue a transaction with economic_substance 364_us_361 912_f2d_736 4th cir rev’g ustc cch e d n c 103_tc_29 94_tc_738 84_tc_412 the series of sale leasebacks and the purported sec_351 transaction lack both economic_substance and non-tax business_purpose taxpayer claims either that it received no promotional materials from the promoter or that it did not retain the materials taxpayer also claims that no law firm assisted the company in putting the deal together although an accounting firm apparently did provide some assistance with regard to the proper financial statement presentation and gaap accounting treatment for the leases taxpayer represents that its accounting staff analyzed the economic benefits and risks associated with the transactions for its senior management although taxpayer has claimed that its sole purpose for entering into the transactions was for economic gain and that the company would save dollar_figureii by entering into the transactions it has failed to supply the service with a copy of the analysis if the analysis showed that taxpayer reasonably could have made a substantial nontax economic gain by entering into the transactions it is likely that the information would have been provided to show business_purpose taxpayer points to the lease terminal rental clause adjustments for tractors in period sub a exercised its purchase option and sold some tractors to corp w at a gain of dollar_figurekk in period sub a exercised tl-n-2533-01 the option for the remaining tractors and sold the equipment to corp w at a gain of dollar_figuremm these amounts represent a dollar_figurenn reduction of sub a’s lease rent obligations it is unclear how sub a reported these amounts taxpayer is claiming also that it had additional potential gains of dollar_figurepp from the future exercise of its option on the trailers the ability to sell the tractors and trailers at a profit thereby reducing taxpayer’s rent obligations does not show a business_purpose for the transactions above taxpayer was the original owner of the equipment and presumably could have sold the equipment at a profit even if the sale leasebacks and the sec_351 transaction never took place it is not even clear whether these potential rent deductions create any meaningful net profit after the costs associated with the transaction are taken into account taxpayer paid the promoter dollar_figureqq to set up the transaction there must be a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha supra acm partnership f 2d pincite as discussed above there must be a bona_fide transaction with economic_substance imbued with tax-independent considerations and not shaped primarily by tax_avoidance features that have meaningless labels attached taxpayer has failed to show that there was any economic benefit for entering into the transaction that it would not have had without entering into the transaction the apparent purpose of the original sale leaseback with partnership and the almost simultaneous prepayment of the rent1 was to accelerate the rental income to partnership which for the most part is a tax-exempt_entity the apparent purpose of the remaining sale leasebacks and the sec_351 transaction between partnership and sub b was to create the inflated basis stock2 and to transfer the rental confirming that the monthly lease payments and the monthly payments on the notes in the original sale leaseback between taxpayer and partnership were equal and created a circular flow of funds will help show a lack of business_purpose see nicole rose corp v commissioner 117_tc_27 in addition it appears that the prepayment of rent by taxpayer was prearranged because it took place less than two weeks after the sale leaseback this fact if it can be established also will help show a lack of business_purpose the sub b shares received by partnership in the purported sec_351 transaction became inflated basis stock partnership eventually transferred this stock to corp z who eventually sold it to a third party this sale purportedly created a dollar_figurerr loss that was used by corp z to offset unrelated capital_gains tl-n-2533-01 obligations and the cash to pay the obligations to sub b so that taxpayer would get a double rental deduction on its consolidated_returns the series of transactions including the multiple sale leasebacks of the same property and the purported sec_351 transaction is an economic sham therefore the service should disallow not only the deductions of the amortized prepaid rent under lease but also the current rental deductions under lease issue a requirements under sec_482 i in general sec_482 was designed to prevent the artificial shifting milking or distorting of the true net incomes of commonly controlled enterprises 405_us_394 194_f3d_782 7th cir 372_f2d_415 4th cir 42_tc_114 aff’d 358_f2d_342 6th cir cf h_r rep no 70th cong 1st sess sec_482 provides in relevant part in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or to clearly reflect the income of any of such organizations trades_or_businesses emphasis added for the reallocation rule_of sec_482 to apply to a transaction the transaction must involve at least two or more organizations trades_or_businesses owned or controlled by the same interests sec_482 imposes two requirements ownership or control must exist in some manner among the participants and the same interests must possess the control none of the participants in the lease_stripping transaction are directly or indirectly related to each other therefore sec_482 cannot be applied under a theory of common ownership sec_482 can showing that the entire transaction was prearranged taking place as it did over approximately weeks will help establish a lack of business_purpose tl-n-2533-01 only be applied if the participants in the lease_strip are determined to be controlled by the same interests ii control control is defined by the regulations under sec_482 to include any kind of control regardless of whether such control is direct or indirect or legally enforceable4 sec_1_482-1 the term includes control resulting from the actions of two or more taxpayers acting in concert or with a common goal or purpose id case law is in accord with the regulation’s definition of control indicating that it is actual and practical control which counts in the application of sec_482 rather than record ownership or legally enforceable control ach t c pincite 17_tc_231 aff’d 202_f2d_873 5th cir acq in part nonacq in part 1952_2_cb_2 1972_2_cb_2 see also 1_bta_624 acq 1925_1_cb_2 control not arising or flowing from means legally enforceable may be just as effective in evading taxation as if founded on the most formal and readily enforceable legal instrument dhl corp v commissioner t c memo holding that foreign investors did not have sec_482 control_over a corporation despite their ability to appoint a majority of its board_of directors because domestic shareholders retained the ability to control day-to-day operations and major events charles town f 2d pincite holding that two shareholders were in control of a corporation in which they only owned two percent of the outstanding_stock because of their possession of effective and practical control_over the corporation consequently according to both the sec_482 regulations and the applicable case law it is not required that a taxpayer possess a majority stock ownership_interest in a participant to establish control as defined under sec_482 both the regulations and case law provide the service with the authority to determine the existence of control by considering the reality of the participant’s relationships and examining whether the same interests effectively control the participants to the transaction involved rather than basing the control determination solely on the taxpayer’s percentage of ownership of voting_stock or legal right to direct the participant’s actions when control does not exist through majority ownership of voting_stock or a sec_1_482-1t applies for the part of the transaction allocable to the most recent year beginning before date for years beginning after this date the final regulations as cited in our fsa govern the definition of control however we interpret the acting in concert and common design or purpose application of control the same for both the temporary and final regulations the cited jurisprudence is also supportive for concluding the existence of control for all years tl-n-2533-01 legally enforceable agreement delegating the power to direct an entity’s actions the regulations provide alternatively that control results from the action of two or more taxpayers acting in concert or with a common goal or purpose sec_1 i overlapping ownership is not required as long as the parties have been factually found to have acted in concert or with a common goal or purpose and such action can factually be found to demonstrate control_over the transaction in addition a presumption of control arises under the regulations if income and deductions have been arbitrarily shifted id case law is in accord with the regulation’s presumption of control through the arbitrary shifting_of_income or deductions dhl corp t c memo pincite when the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled see also 598_f2d_1382 5th cir holding that the government correctly argued that proof of a shifting_of_income between two corporations establishes a presumption of common_control under former sec_1_482-1 294_f2d_82 5th cir finding presumption of control under former sec_29 of regulation - predecessor to current sec_482 regulations as mentioned above under the regulations and the relevant case law taxpayer is not required to own an interest in any of the participants majority or otherwise for the requisite control to exist under sec_482 instead the service may consider whether taxpayer effectively controlled any of the participants despite taxpayer’s having no apparent legal or contractual right to direct their actions in making this determination the service may apply the presumption of control provided for in sec_1_482-1 and in the applicable case law for the presumption to apply the service has the burden of establishing that income or deductions have been arbitrarily shifted between taxpayer and any of the other lease_strip participants see dallas ceramic co f 2d pincite from the facts provided to us it appears as though the participants acted in concert pursuant to a prearranged common plan to arbitrarily shift substantial rental deductions from partnership and corp y to taxpayer while shifting the associated rental income to tax exempt entities the promoter brought all the parties together to engage in this lease_stripping transaction and the facts will likely show that each party played an integrated and predefined role pursuant to the preconceived plan developed by the promoter partnership and corp x acted first as purchasers then as lessors of the property to provide taxpayer with the means to take double rental deductions on the property upon its subsidiaries’ re-leasing of the property n was the tax neutral entity used to strip the rental income from the associated rental expense the taxpayer was the recipient of the stripped rental expense and corp y provided the financing for the transaction tl-n-2533-01 partnership played a significant role in effectuating this transaction sub a sold the property to partnership which partnership immediately leased back to sub a partnership’s purchase of the property was financed by a note from corp y which was substantially prepaid within a few weeks by sub a the remainder of the corp y note which was not prepaid by sub a was transferred a few months later by partnership to sub b in the sec_351 transaction partnership’s entry into the second sale leaseback with corp x subsequently provided sub b with the ability to claim a second rental deduction on the same equipment the second sale leaseback was an offsetting transaction to partnership in that the rental payments to be made to corp x under partnership’s re-leasing of the property was offset by corp x’s purchase obligations under its promissory notes partnership therefore bore no significant economic costs from participating in this transaction partnership’s subsequent transfer of its corp x lease to sub b enabled taxpayer to claim a second rental deduction on the same property which sub a was also leasing partnership’s participation in the lease_strip enabled taxpayer to receive a leasehold interest in the purported sec_351 transaction stripped of its associated income but not of its associated rental deductions and provided taxpayer with the means to claim multiple rental deductions these facts lead us to conclude that the parties acted in concert with a common goal to separate rental income from the leases with the corresponding rental expenses and arbitrarily shift only the rental expenses to taxpayer without any associated income inclusions and shift to taxpayer artificially created double deductions on the same property accordingly control is presumed to exist among the parties for the purposes of sec_482 under the regulations and the applicable case law corp y’s benefit from participating in this transaction likely consisted in part of its right to receipt of the interest payable from sub a on the dollar_figuren outstanding balance of the corp y note as to partnership it received stock from sub b in the purported sec_351 transaction which was redeemable at partnership’s option the facts indicate that partnership claimed an inflated basis in the sub b stock which it subsequently transferred to another unrelated corporation to shelter capital_gains income more facts should be developed to determine what form of compensation or other benefit corp x received from its participation in the transaction iii same interests the regulations provide no guidance as to what the term same interests means under sec_482 case law has indicated that in using the term the same interests congress intended to include more than the same persons or the same individuals see also 453_f2d_1144 2d cir two independently owned corporations acting in concert together to make interest-free loans to a jointly owned corporation constituted the same interests within the meaning of sec_482 366_f2d_890 5th cir cf 2_bta_229 cf 598_f2d_1375 5th cir holding that different persons with a common goal or purpose for arbitrarily shifting income can constitute the same interests for purposes of sec_482 but see the 5_tc_558 acq c b acq withdrawn 1965_1_cb_5 case law indicates that the legal standard for determining whether the same interests control an entity is identical to the standard applied to determine whether control of an entity exists therefore if different entities are found to have a common goal to shift income or deductions among each other not only will control of the entities exist but the entities will also constitute the same interests for the purpose of sec_482 in the present case the parties appear to have acted together pursuant to a common plan to shift deductions to taxpayer while shifting income away from taxpayer to a tax-exempt participant consequently by acting collectively in this manner taxpayer constitutes the same interests with respect to the other participants in this transaction accordingly under sec_482 the service may reallocate the rental income as well as the rental and loss deductions claimed by taxpayer to clearly reflect income b application of sec_482 there are two alternative bases to apply sec_482 to this transaction to prevent the evasion of tax and to clearly reflect income i economic_substance tax_evasion the application of sec_482 has been upheld where the challenged transaction was arranged without a valid business_purpose and solely in order to avoid taxes see 88_tc_252 when analyzing potential tax_avoidance aspects of a transaction the commissioner will respect the transaction’s contractual terms if consistent with the true economic_substance of the transaction sec_1_482-1 the economic_substance standard of the regulations overlaps with the economic_substance and sham_transaction doctrines developed in case law which allow the service to disregard transactions lacking a business_purpose and a potential for economic profit however the sec_482 see 293_us_465 364_us_361 interest deductions disallowed where nothing of substance could be realized from the transaction other than a tax deduction 435_us_561 the simple expedient of drawing up papers is not controlling for tax purposes when the objective economic realities of a situation are to the contrary 752_f2d_89 4th cir tl-n-2533-01 regulations expand upon case law guidance by providing additional guidance specifically the regulations provide the following the contractual terms including the consequent allocation of risks that are agreed to in writing before the transactions are entered into will be respected if such terms are consistent with the economic_substance of the underlying transactions in evaluating economic_substance great weight will be given to the actual conduct of the parties and the respective legal rights of the parties if the contractual terms are inconsistent with the economic_substance of the underlying transaction the district_director may disregard such terms and impute terms that are consistent with the economic_substance of the transaction sec_1_482-1 in making allocations under sec_482 the district_director is not restricted to the case of improper accounting to the case of a fraudulent colorable or sham_transaction or to the case of a device designed to reduce or avoid tax by shifting or distorting income deductions credits or allowances sec_1_482-1 thus sec_482 provides an alternative approach to challenging a transaction for lack of economic_substance by providing additional criteria under which to apply the economic_substance and sham inquiries to the parties’ conduct and not restricting the service’s allocation authority to instances of sham transactions see 88_tc_252 under sec_482 the economic_substance of a transaction is analyzed by focusing on the parties’ actual conduct the economic risks purportedly transferred and whether from a business perspective the transaction makes objective business sense see sec_1_482-1 and iii b where the economic_substance of a transaction is inconsistent with the parties’ purported characterization the service may disregard the contractual terms underlying the transaction and treat the transaction consistent with its economic_substance this treatment may result in a denial of deductions arising from the transaction at issue see eg b forman f 2d pincite this transaction was contracted in form to resemble a series of leases however the terms of the transaction appear inconsistent with its true substance transaction is a sham where taxpayer is motivated by no business_purpose other than obtaining tax benefits in entering a transaction and where transaction has no economic_substance because no reasonable possibility of profitability exists 157_f3d_231 3d cir transaction devoid of economic_substance cannot be the basis for a deductible loss tl-n-2533-01 lack of economic_substance may be demonstrated by sub a’s transfer of the equipment to partnership and partnership’s subsequent re-transfer of the equipment to corp x were structured to resemble sales while corp y’s and corp x’s transfer of the notes was intended to represent the payment obligations under the purported sales the transaction was also structured to include both sub a’s and partnership sub b’s leasing back of the equipment structuring the transaction as multiple sale leasebacks with offsetting rental and note payment obligations on both sides of the transactions made possible taxpayer’s claiming of double rental deductions on the property without partnership and corp y having to incur any economic cost sub b bore the economic burden of making payments on the dollar_figuren note obligation transferred by partnership in the purported sec_351 transaction which was partially offset by corp y’s assumption of corp x’s obligation under the dollar_figures note issued to partnership thus in substance it appears that taxpayer alone financed or paid for the ability to claim double rental deductions sec_482 permits the recasting of this transaction consistent with its economic_substance recasting the transaction consistent with its economic_substance would result in disregarding the leases between partnership sub b and sub a and the lease between sub b and corp y so that taxpayer never acquires through its subsidiaries the obligation to pay rent to sub b and corp y as a result of the purported sec_351 transfer treating the transaction consistently with its economic_substance would prevent tax_avoidance because taxpayer would be prohibited from taking rental deductions for rent purportedly paid to sub b and corp y which was not in substance economically incurred taxpayer claims that it had a valid business_purpose for this transaction taxpayer’s asserted business_purpose was to achieve economic gain and that it expected to save dollar_figureii from entering into the transaction however taxpayer has not provided any facts to support its claim that it expected to earn an economic profit taxpayer claimed that it earned gains from the sale of the equipment of dollar_figurekk and dollar_figuremm and that it had potential future sale gains of dollar_figurepp it is unclear how these gains were reported the facts indicate that sub b incurred obligations from partnership in the purported sec_351 transaction totaling dollar_figuredd even assuming that taxpayer would in fact realize its future gains of dollar_figurepp which has not been factually established it appears as though taxpayer would incur a net_loss dd - s - kk - mm - pp from its participation in the transaction from the facts it appears as though the purpose of the transaction was to strip rental income to a tax neutral entity create inflated basis stock and to create double rental deductions ii clear_reflection_of_income when a sec_351 transfer is involved the commissioner may disregard the nonrecognition provisions of sec_351 to make a sec_482 allocation if necessary to clearly reflect income among controlled taxpayers sec_1_482-1t tl-n-2533-01 sec_1_482-1 to clearly reflect income or prevent the avoidance of taxes the commissioner may make an allocation under sec_482 with respect to transactions that would otherwise qualify for nonrecognition_of_gain_or_loss under sec_351 additional authority exists through case law in support of the service’s position allowing the disregarding of nonrecognition provisions if necessary to clearly reflect income in 137_f2d_600 3d cir a parent_corporation transferred stock with a substantial_built-in_loss to a wholly- owned subsidiary in a transaction which qualified as a nonrecognition_transaction under the predecessor to sec_351 the subsidiary sold the stock approximately nine months later and claimed a loss deduction id pincite the commissioner disregarded the nonrecognition_transaction and treated the amount of the pre- contribution loss as sustained by the parent instead of the subsidiary under sec_45 of the revenue act of the predecessor to sec_482 id the taxpayer claimed that the subsidiary was entitled under the nonrecognition and basis provisions of the code to claim a loss deduction by virtue of the carryover_basis it received in the stock transfer id pincite the court rejected the taxpayer’s argument stating that in every case in which sec_45 was applied its application would result in a conflict with the literal provisions of some other act id according to the court the section could still be applied to clearly reflect income despite a conflict with the literal provisions of another section of the code id other cases in accord with national securities corp uphold the commissioner’s use of sec_482 to clearly reflect income when sec_482 is in conflict with the provisions of another section of the code see central cuba sugar co f 2d pincite commissioner properly applied sec_482 to reallocate deductions associated with property acquired in a reorganization to transferee to clearly reflect income 811_f2d_543 10th cir commissioner has broad discretion under sec_482 to correct distortion_of_income occurring through the strict application of other provisions of the code and may invoke sec_482 to reallocate income derived from the disposition of property previously acquired in a nonrecognition_transaction 281_f2d_7 4th cir 756_f2d_1430 9th cir commissioner may invoke sec_482 to reallocate income derived from the disposition of property previously acquired in a nonrecognition_transaction see also rooney v u s f 2d pincite sec_482 will control when it conflicts with sec_351 88_tc_252 but see 643_f2d_747 ct_cl aff’d without opinion 732_f2d_168 fed cir in the absence of tax_avoidance motives the commissioner may not disregard sec_351 transactions to apply sec_482 even if doing so would be necessary to clearly reflect income tl-n-2533-01 in the instant case partnership’s transfer of its leasehold interest to sub b resulted in a distortion_of_income partnership’s sec_351 transfer enabled taxpayer to acquire in a tax-free transaction the right to claim a second rental deduction on the equipment a significant distortion_of_income resulted from the sec_351 transfer because taxpayer acquired the right to additional rental deductions which it did not economically incur no rental deductions were economically incurred by taxpayer resulting from the lease because taxpayer never had any real substantive obligation with respect to the rental payments owed to corp y in that the rental payments were offset by the note from corp x applying the analysis adopted in the national securities corp line of cases the service may therefore disregard the sec_351 transfer and allocate taxpayer’s rental deductions back to partnership to clearly reflect income a sec_482 allocation may be made despite the fact that its application would result in a conflict with the provisions of sec_351 which would treat the transferee corporation sub b as the true owner of the leasehold interests and allow taxpayer to claim the rental deductions issue ita addresses the tax consequences of a transaction in which an entity transfers a note receivable and an offsetting obligation to make rent payments to a taxpayer in exchange for the taxpayer's stock in a transaction that purports to qualify under sec_351 that step which is typical of lease_stripping transactions occurred in this case when partnership transferred to sub b the notes issued by corp x and partnership’s obligation to make rental payments under lease ita reasons that in these circumstances under 153_f2d_323 8th cir the payment of the rent obligation will be a capital_expenditure not a deductible expense with respect to the transferee corporation notice cc-2001-033a explains that although authorities such as revrul_95_74 1995_2_cb_36 permit a corporate transferee to claim deductions accruing upon payment of assumed_liabilities such authorities only apply if there is a transfer of a trade_or_business and at the time of the sec_351 exchange the taxpayer had no plan to dispose_of the stock received in notice_2001_17 transactions there is no transfer of a trade_or_business and there is a plan to dispose_of the stock immediately after the sale therefore these transactions are not within the scope of revrul_95_74 as a result the taxpayers in these cases are subject_to the rule set forth in 153_f2d_323 8th cir that the assumption of the liability is part of the cost of acquiring the transferred asset and so the payment of the liability does not give rise to a deductible expense for the transferee in such a case the tl-n-2533-01 deduction upon payment by the transferee should accrue to the transferor in which case there is no need to preserve the loss in the stock basis in this case as was the situation in notice_2001_17 there was no transfer of a trade_or_business to sub b because the leasehold interest that sub b received did not include a corresponding right to use the equipment that was the subject of the leasehold interest or to receive income from the equipment this equipment was subject_to the rights of others to use it for the term of lease as a result based on the reasoning of notice cc-2001-033a payments of the rent obligations would be capital expenses of sub b sec_162 allows a deduction for all the ordinary and necessary business_expenses paid_or_incurred during the tax_year in carrying_on_a_trade_or_business however in this case if it is determined that the liabilities were assumed by sub b as a part of the cost of acquiring the assets as in holdcroft then the payment of the liabilities does not qualify as ordinary and necessary business_expenses under sec_162 under the rationale of holdcroft the expenses were not paid_or_incurred in carrying_on_a_trade_or_business but rather to acquire assets further it is questionable as to whether sub b’s payment of partnership’s rent and other incidental_expenses transferred to sub b are ordinary and necessary business_expenses of sub b sec_162 requires that for expenses to be deductible they must be incurred in connection with a trade_or_business although the term trade_or_business is not defined by the code or regulations various litigated cases do offer some guidance see 530_f2d_1332 9th cir one factor in whether a taxpayer had a trade_or_business as a securities trader was the frequency extent and regularity of the transactions if sub b conducts no trade_or_business its expenses are not be deductible under sec_162 whether sub b conducts a trade_or_business is a question of fact we understand that sub b conducts no trade_or_business activities at all it is a shell corporation that merely holds the financial instruments received from partnership in exchange for the preferred_stock plus the capital received from taxpayer for common_stock thus if it is found as a fact that sub b has no trade_or_business its payments are not expenses ordinarily or customarily expended in a trade_or_business issue for the reasons discussed below this does not appear to be a valid sec_351 transaction the issue is whether disallowing the sec_351 transaction will have an effect on taxpayer in the instant case and if not whether the issue should be tl-n-2533-01 raised because of the potential impact it could have with respect to another taxpayer corp z a control sec_351 provides nonrecognition treatment for transfers of property by one or more persons of property to a corporation solely in exchange for stock_or_securities in such corporation if immediately_after_the_exchange such person or persons are in control of the corporation to which the property was transferred sec_1_351-1 transferors who contribute property to a corporation at different times may be considered part of a single control group if their rights have been previously defined and the execution of the agreement proceeds with an expedition consistent with orderly procedure id for example two transferors were treated as a group where their transfers of property were made days apart pursuant to a non-binding mutual understanding see 109_f2d_479 1st cir an existing shareholder will not be considered part of a transferor group if the property it transfers is of relatively small value in comparison to the value of the stock and securities already owned by the transferor and if the primary purpose of the transfer is to qualify under sec_351 the exchanges of property by other persons transferring property sec_1 a ii at the time of the purported sec_351 transaction taxpayer transferred dollar_figurebb to sub b in exchange for cc additional sub b preferred shares it appears that the control requirements of sec_351 have probably been met because the ownership_interest of all transferors participating in a single transaction are aggregated subject_to certain limitations to determine control a group of transferors may include all of the transferee stock owned by each transferor participating in the transaction not just the shares the transferors receive in the current transaction a control group may consist of any combination of corporations partnerships estates trusts individuals or associations that transfer property to a corporation in related transfers and which in the aggregate control the transferee corporation immediately after the last transfer sec_1_351-1 b business_purpose courts have held that a transaction meeting the statutory elements of sec_351 does not qualify for nonrecognition if it lacks a non-tax business_purpose 688_fsupp_1129 n d tex aff'd on other issues 865_f2d_644 5th cir 714_f2d_977 9th cir in caruth the taxpayer transferred stock in a closely_held_corporation to his wholly owned corporation four days before the closely_held_corporation declared a tl-n-2533-01 large dividend the government argued that the dividend should be recognized by the taxpayer because his transfer of the closely held stock to his wholly owned corporation had no business_purpose the taxpayer argued that sec_351 did not require a business_purpose the court's opinion traced the development of sec_351 and concluded that the provision is tied very closely to the corporate_reorganization provisions on that basis the court reasoned that the principles applicable to reorganizations were equally valid for transfers of property to a controlled_corporation under sec_351 in kluener v commissioner tcmemo_1996_519 aff'd 154_f3d_630 6th cir the taxpayer sold his thoroughbred horses to raise funds to meet loan obligations he first transferred the horses to his wholly owned corporation which then sold the horses at auction the corporation reported the sale of the horses on its tax_return but offset the gain with a loss carryover rather than use the proceeds for its own purposes the corporation held the funds in a separate_account for several months and then distributed the entire amount to the taxpayer who used part of the funds to pay loans and loaned part back to the corporation the tax_court held that in substance the taxpayer sold the horses using the corporation as a conduit on appeal the sixth circuit affirmed in discussing sec_351 the court summarized the application of the business_purpose requirement by noting that a shareholder's transfer of property to his closely_held_corporation is not taxed if the transfer occurred for a valid non-tax business_purpose but that the code will tax a shareholder who transfers property solely to avoid taxes the court in kluener identified the standards used to determine whether there is a business_purpose for a transfer these factors include whether the transfer fulfilled its stated purpose the extent to which the transferor rather than the transferee benefitted from the transfer the extent to which the transferee needed the property the length of time between the transfer and subsequent events the number of such transfers the taxpayer's expertise in tax matters and the transactions' form courts also examine any explicit indicators of a taxpayer's intent such as documents or negotiations that confirm or belie the existence of a prearranged plan f 2d pincite as discussed above the facts as currently developed do not suggest a plausible business_purpose for the sec_351 transaction assuming that sec_351 does not apply the transfers would be taxable exchanges under sec_1001 and partnership’s basis in the stock would be a cost_basis determined under sec_1012 sec_1_1032-1 the basis of the stock in the hands of partnership would not be tl-n-2533-01 inflated therefore when corp z sold the stock it would not have the substantial loss to offset unrelated capital_gains in exchange for the aa shares of sub b stock sub b received or assumed the following partnership’s residual rights to the equipment under lease partnership’s right to receive the lease rent during the renewal terms sub b’s assumption of partnership’s remaining dollar_figuren principal obligation under the corp y promissory note partnership’s right to receive payments under the dollar_figurec in promissory notes issued by corp x partnership’s right to use the equipment during the lease term and sub b’s assumption of partnership’s obligation to pay rent under lease it does not appear that busting the sec_351 transaction would have any impact on taxpayer sub b would recognize no gain_or_loss on its transaction with partnership even if the transaction did not qualify under sec_351 sec_1032 provides that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation sec_1_1032-1 emphasizes that the no gain_or_loss rule applies regardless of the nature of the transaction and the facts and circumstances involved by providing that the disposition by a corporation of shares of its own stock including treasury_stock for money or other_property does not give rise to taxable gain or deductible loss to the corporation regardless of the nature of the transaction or the facts and circumstances involved under sec_1012 sub b would take a cost_basis in the property it received from partnership as sub b gave stock for the property its cost_basis would be the value of the stock given up in the exchange see 79_tc_957 and cases cited therein sub b’s cost_basis also would include the amount of lease obligations incurred or assumed by sub b in acquiring the property provided the lease obligations were not so contingent or indefinite that they were not susceptible to present valuation see revrul_55_675 1955_2_cb_567 even if there are no adjustments attributable to busting the sec_351 transaction because the transaction as a whole lacks economic_substance including the sec_351 transaction the issue still should be raised in the instant case after the date transaction between corp x and corp y sub b received a dollar_figureff payoff of the note if it is decided not to raise this as a separate issue consideration could be given to raising the lack of a valid sec_351 transaction as part of the overall lack of economic_substance argument tl-n-2533-01 this would negate any possible argument in the corp z case that we are taking inconsistent positions by not attacking the sec_351 transaction in this case while attacking the sec_351 transaction in the corp z case issue sec_6662 imposes a penalty in an amount equal to of the underpayment_of_tax attributable to one or more of the items listed in sec_6662 these items include negligence substantial understatements of income_tax and substantial valuation misstatements under chapter a negligence negligence includes a failure to make a reasonable attempt to comply with provisions of the internal revenue laws or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances see sec_6662 martello v commissioner 380_f2d_499 5th cir aff'g on this issue 43_tc_168 sec_1_6662-3 a return position that has a reasonable basis is not attributable to negligence but negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a reported_item which would seem to a reasonable and prudent person to be 'too good to be true' under the circumstances sec_1_6662-3 the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion of an underpayment and that the taxpayer acted in good_faith with respect to such portion see sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances see sec_1_6664-4 the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability for the year see id the negligence_penalty can be applied to deficiencies resulting from the application of the economic_substance_doctrine we conclude that taxpayer was negligent and that the accuracy-related_penalty under sec_6662 should be applied to the deficiencies resulting from the disallowance of the two sets of rental deductions taxpayer has offered no evidence that there was reasonable_cause for its return positions or that it acted in good_faith in asserting them many of the parties involved in the transactions were individuals with a history of involvement in lease_stripping transactions and either knew or should have known that the service had issued notice_95_53 stating that it intended to challenge lease_stripping transactions similar to the one entered into by taxpayer taxpayer received no promotional materials from the promoter or did not retain the materials nor did it receive legal counsel regarding the transactions there is no evidence that taxpayer thoroughly investigated the bona_fide economic aspects of the lease_stripping transactions or reasonably relied on professional advice that the losses were allowable see freytag v commissioner f 2d tl-n-2533-01 5th cir aff’d 501_us_868 sec_1_6664-4 see also atkind v commissioner t c memo taxpayer’s reliance on the investment advice of the general_partner and corporate counsel of a partnership which was a tax sham designed to create spurious deductions was not reasonable and 92_tc_958 aff’d without opinion 921_f2d_280 9th cir reliance on representations by insiders promoters or offering materials is an inadequate defense to negligence b substantial_understatement a substantial_understatement_of_income_tax exists for a tax_year if the amount of understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 understatements generally are reduced by the portion of the understatement attributable to the tax treatment of items for which there was substantial_authority for such treatment and any item if the relevant facts affecting the item's tax treatment were adequately disclosed in the return or an attached statement and there is a reasonable basis for the taxpayer's tax treatment of the item sec_6662 however those reductions do not apply to items of corporations attributable to tax_shelters sec_6662 the term tax_shelter includes any plan or arrangement a significant purpose of which is the avoidance or evasion of federal_income_tax sec_6662 we conclude that the series of transactions in which taxpayer and its subsidiary claimed rental deductions on the same property was a tax_shelter any understatement that results from the disallowance of the claimed deductions will if substantial be subject_to the penalty provided by sec_6662 unless taxpayer reasonably believed that the tax treatment of the item was more_likely_than_not the proper treatment as discussed above regarding negligence the facts as currently developed do not satisfy even the lower reasonable basis standard that applies for purposes of determining negligence see sec_1_6662-4 we conclude also that any deficiencies that result from disallowing the rental deductions will if substantial be subject_to the penalty provided by sec_6662 even if the series of transactions in which taxpayer created the two sets of rental deductions was not a tax_shelter if the transactions were not a tax_shelter the understatement will be reduced by the portion of the understatement attributable to the tax treatment of items for which there was substantial_authority for such treatment and any item if the relevant facts affecting the item's tax treatment were adequately disclosed in the return or an attached statement and there is a reasonable basis for the taxpayer's tax treatment of the item section sec_6662 neither of these exceptions apply the substantial_authority standard is higher than the reasonable basis standard sec_1 d as was discussed regarding negligence the facts as currently developed tl-n-2533-01 do not support a conclusion that taxpayer had even a reasonable basis for claiming the rental deductions in addition there is no indication that the relevant facts affecting the items' tax treatment were disclosed in taxpayer’s return or in attached statements note that in determining the total amount of penalties imposed where at least two penalty rates may apply or where there is an adjustment with respect to which no penalty has been imposed the ordering rules of sec_1_6664-3 should be followed by associate chief_counsel passthroughs and special industries jeanne sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
